Title: Thomas Jefferson: Memo on class schedule and tenanting assignments, 1825, 1825
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    Mod.Cost. DM. W. Fr.V. Ion Pallad. Modil30Dinsm8,768.Antient lang.Long.7½ – 9½VIII. Diocl. bath. Dentil24DinsmMathematicsKey9½ – 11½I.Dor. Diocl. bath. Dent.33.Olab. Natl HistoryEmmet11½ – 1½IX.Ion. Fort.V.12.Nelson.7,350.Ethics.Tucker1½ – 3½IV.Dor. Abl. Mut.36.Ware.9,096Tu. Th. Sat.VIIon. Marcel30Modern langBlaetterman7½ – 9½XDor. Marcel. no base36NeilsonNat. PhilosBonnycastle9½ – 11½III.Cor. Pal.28.Dinsmo.14,946.MedicineDunglison11½ – 1½II.Ion. Fort.V.30Ware8,347.Law.1½ – 3½VIIDor. Pal. no Mod.12.Perry.7,20410. pavilions cost86,276. average8,627Rot.Pantheon366. hotels24,2164,036Tuscan16109. dormitories44,950595175,442Hotels.Cost.renttenantDormitoriesCostaverageslecturg rooms.A.210Conway1613,898868.I. 576B.4,609.170Chapman42,682670II 684C3,606200Minor.105,243524III 684D210Spotswood.2511,066442IV 680E.210Gray.63,804634V 576F.200Richeson94,596510VI 56012007041,289590VII 624VIII 476IX 435X 57410964,95059510/ 5869oval. 1100
                        
                    